ON APPLICATION FOR REHEARING
PER CURIAM.
 In her application for rehearing, Defendant argues for the first time that a husband cannot sue his wife during the marriage for a partition of property. Regarding property owned in indivisión, a husband can sue his wife for the return of his separate property. Kramer v. Freeman, 198 La. 244, 3 So.2d 609; Seeling v. Seeling, La.App., 133 So.2d 168. Regarding property belonging to the former community, Defendant cites Carter v. Third Dist. Homestead Ass’n, 195 La. 555, 197 So. 230; Smith v. Reddick, 42 La.Ann. 1055, 8 So. 539; Falconer v. Falconer, 167 La. 595, 120 So. 19. In these cases it was held that the husband had no right of action against his wife for the recovery of his interest in community property until the community had been dissolved. As the community here was dissolved by the first separation *224and never re-established, the husband may sue either for property owned in indivisión with his wife, or that which belongs to the former community.
Rehearing refused.